Exhibit 99.2 Corporate Headquarters 399 Park Avenue, 32nd Floor New York, NY 10022 877.826.BLUE (2583) www.bluerockre.com PRESS RELEASE For Immediate Release Bluerock Enhanced Multifamily Trust Declares Monthly Distribution to Common Stockholders New York, NY (May 20, 2010) – Bluerock Enhanced Multifamily Trust, Inc. (the “Company”) announced today that its board of directors has approved a monthly cash distribution of $0.05833 per common share. The monthly distribution amount represents an annualized distribution rate of 7.0%, assuming a purchase price of $10.00 per share. These distributions will be payable to each shareholder of record paid in cash on or before the 15th day of the following month. Ramin Kamfar, Chairman and CEO of the Bluerock Enhanced Multifamily Trust stated, “We are very pleased to have declared our first distribution to our shareholders. This represents an important first step for the REIT.” About the Bluerock Enhanced Multifamily Trust Bluerock Enhanced Multifamily Trust, Inc. is a real estate investment trust (REIT) that was formed to acquire a diversified portfolio of real estate and real estate-related investments, with a primary focus on well-located, institutional quality apartment properties with strong and stable cash flows. The Company believes our advisor’s “Enhanced Multifamily’’ strategy will help to increase rents, tenant retention and property values, and generate attractive returns for our investors. In addition, our advisor intends to acquire properties by co-investing through its network of leading local apartment operators who themselves contribute meaningful investment capital alongside our investors. We believe this approach can generate better access to deal flow through relationships, and ultimately yield strong operating results for our investors by leveraging our operating partners’ significant investment in local property management infrastructure. About Bluerock Real Estate Bluerock is a national real estate investment firm headquartered in Manhattan. Bluerock focuses on acquiring, managing, developing and syndicating multifamily and commercial real estate properties throughout the United States. Bluerock and its principals collectively have sponsored and structured real estate transactions totaling approximately 25 million square feet and with approximately $3 billion in value. Bluerock principals have an average of approximately 20 years experience in the finance and real estate including acquisitions, asset management, dispositions, development/redevelopment, leasing, property management, portfolio management and in building operating and real estate companies. Forward-looking statements This release contains certain forward-looking statements (under Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended) with respect to the payment of distributions to our stockholders. Forward-looking statements are statements that are not historical, including statements regarding management’s intentions, beliefs, expectations, representations, plans or predictions of the future, and are typically identified by such words as “believe,” “expect,” “anticipate,” “intend,” “estimate,” “may,” “will,” “should” and “could.” Because such statements include risks, uncertainties and contingencies, actual results may differ materially from those expressed or implied by such forward-looking statements. These risks, uncertainties and contingencies include, but are not limited to, the following: our ability to generate sufficient cash flow from operations or our receipt of sufficient proceeds from our offering to pay such cash distributions to our stockholders; uncertainties relating to changes in general economic and real estate conditions; the uncertainties relating to the implementation of our real estate investment strategy; and other risk factors as outlined in the company’s prospectus, as amended from time to time, and as detailed from time to time in our periodic reports, as filed with the Securities and Exchange Commission. Forward-looking statements in this document speak only as of the date on which such statements were made, and we undertake no obligation to update any such statements that may become untrue because of subsequent events. We claim the safe harbor protection for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. THIS IS NEITHER AN OFFER TO SELL NOR AN OFFER TO BUY ANY SECURITIES DESCRIBED HEREIN. OFFERINGS ARE MADE ONLY BY MEANS OF A PROSPECTUS
